Citation Nr: 0834246	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for low back disability (previously 
characterized as low back pain) has been received. 

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
January 1986

In a November 2002 rating decision, the RO, inter alia, 
declined the petition to reopen a claim for service 
connection for back disability (characterized as moderate 
mechanical lower back pain with facet joint arthropathy and 
mild disk disease), on the basis that new and material 
evidence had not been received.  Although the RO notified the 
veteran of its decision later that month, the veteran did not 
initiate an appeal of that decision.

In a January 2004 rating decision, the RO declined the 
petition to reopen the veteran's previously denied claim for 
low back disability (then characterized as low back pain).  
The RO notified the veteran of its decision later that month, 
and the veteran responded with an outdated VA Form 21-4142 
for the authorization for release of information from private 
health care professionals as "evidence for his claim."  
However the veteran did not submit correspondence indicating 
an intent to appeal the January 2004 decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision (issued 
to the veteran in September 2004) in which the RO declined 
the veteran's petition to reopen a claim for service 
connection for low back disability (characterized as low back 
pain). The veteran filed a notice of disagreement (NOD) in 
June 2005.  In the January 2006 statement of the case (SOC), 
the RO reopened the veteran's claim for service connection 
for low back disability (characterized as low back pain, but 
denied the claim on the merits. The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2006.

In November 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board points out that regardless of what the RO has done, 
the Board must first address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

Accordingly, and given the Board's favorable disposition of 
the claim to reopen, the Board has characterized the appeal 
as encompassing the two matters set forth on the preceding 
page.  Also, as initially noted by the RO, the veteran has 
actually been diagnosed with  low back disability, as opposed 
to just findings of low back pain; therefore, the Board has 
accordingly recharacterized the disability underlying the 
claim.  

The Board's decision on the petition to reopen the claim for 
service connection for low back disability is set forth 
below.  The veteran's claim for service connection for low 
back disability, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the AMC in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal decided herein has been 
accomplished. 

2.  In January 2004, the RO declined the petition to reopen a 
claim for service connection for low back pain.  Although 
notified of the denial later that same month, the veteran did 
not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the January 2004 decision in which the RO declined the 
petition to reopen a claim for service connection for low 
back disability(previously characterized as low back pain) is 
not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's January 2004 decision that declined the petition 
to reopen a claim for service connection for low back pain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  As evidence received since the RO's January 2004 denial 
is new and material, the criteria for reopening the claim for 
service connection for low back disability(previously 
characterized as low back pain) are met. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by military service.  38 
C.F.R. § 3.303(d).

As indicated above, the veteran's petition to reopen a claim 
for service connection for low back disability was previously 
denied by the RO in a January 2004 decision.  The evidence of 
record then consisted of the veteran's service treatment 
records (STRs), an April 1996 VA examination report, and VA 
outpatient records dated from January to July 2002.  The 
veteran's STRs revealed chronic complaints for low back pain 
and assessments of muscle strain in August 1983; back strain, 
chronic, in September 1983; back strain in February 1984, and 
muscle strain in June 1984, without no objective findings of 
tenderness, swelling, or tension.  A June 1984 lumbar spine 
x-ray revealed no significant abnormalities. The veteran 
denied any trauma.  A January 1985 STR reflects that the 
veteran complained of low back pain after he fell on some 
logs.  Examination was positive for tenderness of the 
paraspinal lumbar muscles.   Later in January 1985, the 
veteran complained of low back pain, no abnormal findings 
were indicated in the report, the assessment was functional 
low back pain.  There is no separation examination as the 
veteran declined having one.  The April 1996 VA examination 
report revealed that the VA examiner's final impression was 
that the veteran had mild to moderate mechanical low back 
pain with facet joint arthropathy and mild disk disease.  The 
VA examiner did not provide an opinion as to etiology or 
relation to service.  

The RO denied the veteran's claim on the bases that copies of 
STRs, and VA outpatient records dated from January 2003 to 
July 2003, were duplicative of evidence already associated 
with the record and there was no evidence of a chronic back 
condition in service that continued after discharge, 
degenerative disease within one year after discharge from 
service, or that his current back condition was related to 
service.  Although notified of the denial in January 2004, 
the veteran did not initiate an appeal of the decision; 
hence, the decision is final based on the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran's current claim arises from the veteran's request 
to reopen his claim for service connection for a low back 
condition in September 2003.  Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 1994 decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the record since the RO's January 2004 
denial includes private hospital records from Chandler 
Hospital, dated from September 1992 to October 2002; Memorial 
Health University Hospital, dated from August 1994 to March 
2005; private treatment records from L.L. Burks., M.D., dated 
from February 2004 to May 2005; VA outpatient records, dated 
from October 2004 to May 2005; an Arrowhead Clinic private 
treatment report dated in March 2005; a March 2005 opinion 
letter from L. Myers, D.C. at the Arrowhead Clinic; an August 
2005 opinion letter from the veteran's Chiropractor, A. M. 
Knolla, D.C.; and a copy of the August 2008 Board hearing 
transcript.   

Of particular note are the March 2005 opinion letter from L. 
Myers, D.C. at the Arrowhead Clinic and the August 2005 
opinion letter from the veteran's Chiropractor A. M. Knolla, 
D.C.  The March 2005 letter states that a review of the 
veteran's medical records from his army file indicates 
several recurring episodes of lumbar sprain/strain injuries 
resulting in right lower back pain.  The examiner opined that 
the veteran had mechanical low back pain complicated by 
degenerative joint disease.  The examiner further that it was 
reasonable to assume that the origins of the veteran's 
mechanical injuries stemmed from recurring injuries to the 
lumbar spine.  

In the August 2005 opinion letter, Dr. Knolla noted that 
radiological studies reveal degeneration of the lumbosacral 
joint.  She opined that, after reviewing the veteran's 
military medical records that the original low back injury 
that occurred in the military, and eventually caused his 
military discharge, is likely contributing to his current 
chronic condition.  

The Board finds that the above-described March 2005 and 
August 2005 letters - reflecting the first favorable nexus 
opinions pertaining to the veteran's low back condition - 
provides a basis for reopening the claim for service 
connection.  As these records have not previously been 
considered by agency adjudicators, and are not cumulative or 
redundant of evidence previously of record, they are "new."  
Moreover, while the opinion provided by L. Myers in March 
2005 is somewhat vague in regards to his conclusion that the 
"origins of the veteran's mechanical injuries stemmed from 
recurring injuries to the lumbar spine" as to whether he is 
referring to recurring injuries in service; the nexus opinion 
provided in August 2005 by A. M. Knolla, D.C. clearly 
indicates that the veteran's current low back condition is 
related to his service injury, this record relates to an 
unestablished fact that is necessary to substantiate the 
claim, and provides a reasonable possibility of 
substantiating the claim.  The Board notes that the holding 
in Justus clarifies that it is impermissible to weigh the 
probative value of the favorable statement at this 
preliminary stage of merely determining whether the claim 
should be reopened. See, too, Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (where the Federal Circuit Court noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
low back disability, are met.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2007).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for low back 
disability has been received, the appeal is granted.


REMAND

As the veteran's claim for service connection for low back 
disability has been reopened, the Board finds that further 
development on the claim for service connection, on the 
merits, is warranted.

As noted above, while the STRs show treatment for low back 
disability up until January 1985, the first post-service 
medical evidence of complaints and or findings of a low back 
condition were during the April 1996 VA examination.  
However, the new evidence includes the veteran's testimony 
that he did receive treatment for low back complaints during 
service and that his low back pain has continued ever since.  
In addition, new evidence consists of a March 2005 letter and 
an August 2005 letter from private chiropractors which appear 
to link the onset of manifestations of the veteran's current 
low back disorder to his active service.  However, these 
opinions are inadequate for the Board to make a decision, as 
neither provider a clear rationale for the underlying 
opinions nor do they indicate that the veteran's claims file 
was reviewed in providing the opinions.  Therefore, the Board 
finds that a medical opinion-based on full consideration of 
the veteran's documented history and assertions, and 
supported by a stated rational-as to whether a current low 
back disorder, is medically related to service, is needed to 
resolve the claim for service connection, on the merits.  See 
38 U.S.C.A. § 5103A (West 2002). 

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by an appropriate physician, at 
a VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the reopened claim.  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Outpatient Clinic (OPC) in Savannah, Georgia, dated up to May 
2005.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Savannah VA 
OPC since May 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities. 

In addition, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should ensure 
that its letter to him meets the notice requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection--particularly, disability rating and effective 
date, as appropriate. The RO should specifically request that 
the veteran identify and provide signed authorization to 
enable it to obtain all records from the private Chiropractor 
he saw in July 2008 (as he alluded to during his August 2008 
Board hearing).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  In addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service for a 
low back disability, on the merits.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should obtain from the Savannah 
VA OPC all outstanding records of 
evaluation and/or treatment for the 
veteran's low back, from May 2005 to the 
present  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   
 
2.  The RO should send to the veteran and 
his representative letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran identify and 
provide signed authorization to enable it 
to obtain all records from the private 
chiropractor he saw in July 2008 (as he 
alluded to during his August 2008 Board 
hearing).

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit to support his 
claim for service connection for low back 
disability. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
x-rays) should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should specifically 
identify all disabilities affecting the 
veteran's low back.  With respect to each 
such diagnosed disability, the physician 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such diagnosed disability is medically 
related to the veteran's active military 
service.  In providing this opinion, the 
physician should consider the March 2005 
opinion of L. Myers, D.C. and the August 
2005 opinion of A. M. Knolla, D.C 
relating the veteran's current low back 
disorder to injuries in service as well 
as the veteran's assertions of continuing 
symtomatology since service.  Further, if 
arthritis is found, the examiner should 
indicate whether arthritis had its onset 
within one year of the veteran's 
discharge from service.
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7. After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for low back disability.  If 
the veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate. 
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim  must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


